Case 16-18688-mdc   Doc 49   Filed 02/27/19 Entered 02/27/19 10:32:31   Desc Main
                             Document     Page 1 of 4
Case 16-18688-mdc   Doc 49   Filed 02/27/19 Entered 02/27/19 10:32:31   Desc Main
                             Document     Page 2 of 4
Case 16-18688-mdc   Doc 49   Filed 02/27/19 Entered 02/27/19 10:32:31   Desc Main
                             Document     Page 3 of 4
Case 16-18688-mdc   Doc 49   Filed 02/27/19 Entered 02/27/19 10:32:31   Desc Main
                             Document     Page 4 of 4
